Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This is an allowance based on the amendment on 7/12/22. Claims 1, and 4-44 are allowed. Claim 2-3 have been canceled. Claim 7, 14, 16-23, 35, 42, and 44 have been amended via examiner’s amendment.
Response to the Arguments
3.	35 U.S.C 112(b) rejection for claim 14 has been withdrawn in light of examiner’s amendment to the claim 14.
4. 	35 U.S.C 101 abstract idea rejection for claim 1-13 and 35 have been withdrawn in light of amendment to the claim filed on 7/12/22.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Guy Levi (Attorney Regi. No: 55376) on 8/31/22.
The claims have been amended as follows: 
 Referring to claim 7, Ln. 5, 
Replace the word -pollutants’- by the word -pollutant-

Referring to claim 14, Ln. 16, 
Replace the word -ventilation prompt- by the word -ventilation request-
Referring to claim 14, Last limitation,
Delete the -c.- before the word -executing- 
Referring to claim 16, Ln. 1
Replace the word -claim15- by the word -claim 15-
Referring to claim 17, Ln. 1
Replace the word -claim16- by the word -claim 16-
Referring to claim 18, Ln.1
Replace the word -claim14- by the word -claim 14-
Referring to claim 19, Ln.1
Replace the word -claim14- by the word -claim 14-
Referring to claim 20, Ln.1
Replace the word -claim15- by the word -claim 15-
Referring to claim 21, Ln.1
Replace the word -claim17- by the word -claim 17-
Referring to claim 22, Ln.1
Replace the word -claim17- by the word -claim 17-
Referring to claim 23, Ln.1
Replace the word -claim17- by the word -claim 17-
Referring to claim 35, Ln. 14, 
Delete the word - prompt- after the word -ventilation request-

Referring to claim 42, Ln. 16, 18, 22-23, 29, 
	Replace the word -pollutants’- by the word -pollutant-
 Referring to claim 44, 
Replace the word -claim42- by the word -claim 42-
6.	The following is an examiner’s statement of reasons for allowance for claim 1.
The closest prior art Perez (US PG Pub: 2018/0087790) teaches a processor accessible library comprising control information for a multi-storied structure's heating, ventilation and air conditioning (HVAC) process, wherein said library is configured to 5implement methods to identify optimized period for ventilation and/or heating and air conditioning, employing dynamic ventilation criteria, wherein the library further contains external and internal HVAC parameters.
None of the prior art on record taken either alone or in obvious combination disclose “actuate an HVAC system of the multi-storied structure, the dynamic ventilation criteria comprise: a. a second ventilation-associated parameter (VAP2), related to the outside of the multi-storied structure; and b. a third ventilation-associated parameter (VAP3), related to temporal ventilation history, c. a fourth ventilation-associated parameter (VAP4), related to a hub encompassing the enclosure; and d. a fifth ventilation-associated parameter (VAP), designating the location of the 20enclosure within the hub, wherein the library further comprises a plurality of master process objects linked to the second, third, fourth, and fifth ventilation-associated parameters” in addition with the remaining claimed features.
8.	Claim 4-13 are allowed due to their direct/indirect dependency over the claim 1.
9.	The following is an examiner’s statement of reasons for allowance for claim 14.
The closest prior art  Perez (US PG Pub: 2018/0087790) teaches a computerized method for optimizing heating, ventilation and air conditioning (HVAC) process in a multi-storied structure implementable in a system comprising the multi-storied structure, a heating, ventilation and air conditioning (HVAC) system, a processing module in communication with a non-volatile memory having thereon a processor-readable media and a library comprising: a first 30ventilation-associated parameter (VAP), related to the inside of the multi-storied structure, a second ventilation-associated parameter (VAP2), related to the outside of the multi-storied structure, a third ventilation-associated parameter (VAP3), related to temporal ventilation history, air-conditioning associated parameter (HACAP6), related to an internal temperature of the multi-storied structure and an 4634193 air-conditioning associated parameter (HACAP7), related to an external temperature of the multi- storied structure.
None of the prior art on record taken either alone or in obvious combination disclose “wherein the library further comprises a plurality of master process objects comprised of a plurality of sub-goals, with a dynamic threshold value, the dynamic threshold value linked to the second, and third ventilation-associated parameters as well as to the heating and air-conditioning 5associated parameter related to the internal and external temperature of the multi-storied structure; the method comprising: a. responsive to a ventilation prompt, selecting a set of operations configured to achieve a predetermined optimization objective from the plurality of master process optimization objectives in the library;  10b. associating the selected set of operations to create a set of process commands within the ventilation request and forming a ventilation command, wherein the set of master process objects in the library are linked to the ventilation command without copying the set of master process objects into the ventilation command; and c. executing the ventilation command.”
10.	Claim 15-34 are also allowed due to their direct/indirect dependency over the claim 14.
11.	Claim 35 recites the same allowable subject matter as claim 14. Hence claim 35 and its dependent claim 36-41 are also allowed.
12.	The following is an examiner’s statement of reasons for allowance for claim 42.
The closest prior art  Perez (US PG Pub: 2018/0087790) teaches method for adaptive optimization of heating, ventilation and air conditioning (HVAC) process in a multi-storied structure implementable in a system comprising the multi-storied structure, a heating, ventilation and air conditioning (HVAC) system, a processing module in communication with a non-volatile memory having thereon a processor-readable media and a library comprising: a first ventilation-associated parameter (VAPi), related to the inside of the multi-storied structure, a second 30ventilation-associated parameter (VAP2), related to the outside of the multi-storied structure, a third ventilation-associated parameter (VAP3), related to temporal ventilation history, an air-conditioning associated parameter (HACAP6), related to an internal temperature of the multi-storied structure and an air-conditioning associated parameter (HACAP7), related to an external temperature of the multi- 5034193storied structure.
None of the prior art on record taken either alone or in obvious combination disclose “receiving a 10current dataset comprising a second set of forecast pollutants values derived from the one or more predictive forecast models and a second set of actual pollutants values derived from the one or more measurements of the pollutants; correlating the current dataset with the historical dataset to adaptively obtain a filtered historical dataset; selecting the one or more variants of the machine learning models trained on the historical dataset and evaluating them on the filtered historical dataset to assign weights 15to each of the one or more variants of the machine learning models and their outputs; and deriving a statistical model in the form of an optimal combination function to determine at least one combined forecast pollutants value by combining weights assigned to each of the one or more variants of the machine learning models trained based on the evaluating of the one or more variants of the machine learning models on the filtered historical dataset and the outputs of the each of the one or more variants 20of machine learning models trained on the historical dataset, wherein the selecting, the generating, the receiving, the correlating, the evaluating and the deriving are performed by the processor using computer-readable instructions stored in the non-transitory memory.”
13.	Claim 43-44 are also allowed due to their direct/indirect dependency over the claim 42.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116